     Case 8:20-cv-00031-JLS-DFM Document 14 Filed 10/30/20 Page 1 of 1 Page ID #:101




1
2
3
4
5                                                                      JS-6
6
7
8
                                UNITED STATES DISTRICT COURT
9
10                            CENTRAL DISTRICT OF CALIFORNIA

11                                         SOUTHERN DIVISION
12
13    LYNNETTE BAIN,                                    CASE NO. 8:20-cv-00031 JLS (DFMx)
14                           Plaintiff,
                                                        ORDER
15
             vs.
16
                                                        Assigned to Hon. Judge Josephine Staton
17    COSTCO WHOLESALE
                                                        Courtroom: 10A
      CORPORATION, and DOES 1 TO 15,
18    inclusive,
19                                                      Pre-Trial Conference: February 19, 2021
                             Defendants,                Trial Date:
20
21
            The Court hereby vacates all currently set dates and dismisses this case with
22
      prejudice.
23
24                                                 JOSEPHINE L. STATON
      Dated: October 30, 2020                   __________________________________
25
26                                              United States District Judge

27
28    ________________________________________________________________________________
                                                    1
      Case No.: 8:20-cv-00031 JLS (DFMx)                ORDER
